                                           Case 1:20-cv-02583-RMI Document 28 Filed 06/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     MICHAEL GAMMARIELLO,                                Case No. 20-cv-02583-VKD
                                                          Plaintiff,
                                   9
                                                                                             ORDER FOR INTRADISTRICT
                                                  v.                                         TRANSFER
                                  10

                                  11     CONAN MOORE, et al.,                                Re: Dkt. Nos. 22, 27
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Michael Gammariello filed this civil rights action against Humboldt County and

                                  15   two of its sheriff’s deputies. Dkt. No. 1. Defendants moved for an intra-district transfer to the

                                  16   Eureka Division pursuant to Civil Local Rules of this Court. Dkt. No. 22. Subsequently, the

                                  17   parties jointly submitted a stipulated request for an intradistrict transfer. Dkt. No. 27.

                                  18          Civil Local Rule 3-2(c) provides that civil actions are assigned to the Court division

                                  19   serving the county in which the action arises. The Eureka Division serves Humboldt County. Civ.

                                  20   L.R. 3-2(f). Because the events described in the complaint took place in Rio Dell, California, in

                                  21   Humboldt County, see Dkt. No. 1 ¶¶ 10, 13, the Court finds that transfer is appropriate.

                                  22          Accordingly, the Court orders the Clerk of the Court to TRANSFER this action to the

                                  23   Eureka Division.

                                  24          IT IS SO ORDERED.

                                  25   Dated: June 11, 2020

                                  26

                                  27
                                                                                                      VIRGINIA K. DEMARCHI
                                  28                                                                  United States Magistrate Judge
